FILED
                            NOT FOR PUBLICATION
                                                                             FEB 22 2022
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JUANA PABLO PABLO,                               No.   19-73138

              Petitioner,                        Agency No. A213-353-273

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted February 8, 2022
                               Seattle, Washington

Before: BYBEE, BEA, and CHRISTEN, Circuit Judges.

      Petitioner Juana Pablo Pablo, a native and citizen of Guatemala, seeks

review of a negative credible fear determination in an expedited removal

proceeding. She argues this court has jurisdiction to hear her claim because 8

U.S.C. § 1252(a)(2)(A)(iii)’s bar on review of expedited removal proceedings



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
governs only factual determinations, and her appeal raises questions of law. We

dismiss the petition for lack of jurisdiction. Because the parties are familiar with

the facts, we do not recite them here.

      Pablo argues the asylum officer and immigration judge made an error of law

by concluding that she was ineligible for asylum under the now-vacated “third-

country transit bar,” see Cap. Area Immigrants’ Rts. Coal. v. Trump, 471 F. Supp.

3d 25, 37 (D.D.C. 2020), and by failing to recognize women as a social group for

purposes of asylum and withholding of removal. She also argues that this court

has jurisdiction to review her claim because it concerns a legal question. But the

asylum officer and immigration judge independently based Pablo’s negative

credible fear determination on a finding of no fear of persecution or nexus. Setting

aside Pablo’s challenge to the third-country transit bar, we do not have jurisdiction

to review this other dispositive determination. See Dep’t of Homeland Sec. v.

Thuraissigiam, 140 S. Ct. 1959, 1966 (2020) (observing that “courts may not

review ‘the determination’ that an alien lacks a credible fear of persecution” in

expedited removal proceedings (quoting § 1252(a)(2)(A)(iii))). We therefore

dismiss this appeal for lack of jurisdiction.



DISMISSED.


                                           2